Citation Nr: 0611600	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  98-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for benign cystic lesions of the left breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from July 1984 to 
November 1996.  

This matter was previously before the Board of Veterans' 
Appeals (Board) from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The case was previously remanded to the 
RO in February 2001 and January 2005 for additional 
development, which has been conducted.  The case is now 
before the Board for further appellate consideration.

As indicated in the January 2005 remand, in January 2003 and 
July 2004 statements, the veteran raised the issue of 
entitlement to a higher rating for right thumb warts.  This 
matter is referred to the RO for any appropriate action.  


FINDINGS OF FACT

The veteran's benign cystic lesions of the left breast is 
manifested by small tender recurring cysts requiring 
aspiration, which do not involve areas exceeding 12 square 
inches.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for benign 
cystic lesions of the left breast are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.10, 4.116, 4.118, Diagnostic Codes 
7626, 7628, 7801, 7804, 7805, 7819 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran filed her claim for service 
connection in December 1996, and was subsequently awarded 
service connection.  In correspondence dated in March 2001, 
she was notified of the provisions of the VCAA, as they 
pertain to her claim.  Thereafter, the claim for an increased 
rating was readjudicated in July 2002.  Correspondence dated 
in June 2004, provided additional VCAA notifications.  
Clearly, from submissions by and on behalf of the veteran, 
she is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as is the situation in the case at hand, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  Fenderson v. West, 12 Vet. 
App.119, 126 (1999).

762
6
Breast, surgery of:
Ratin
g

Following simple mastectomy or wide local excision 
with significant alteration of size or form:
 

    Both
501

    One
301

Following wide local excision without significant 
alteration of size or form:
 

    Both or one
0
Note: For VA purposes:  
    Simple (or total) mastectomy means removal of all of the 
breast tissue, nipple, and a small portion of the overlying 
skin, but lymph nodes and muscles are left intact. 
    Wide local excision (including partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, and quadrantectomy) 
means removal of a portion of the breast tissue.
38 C.F.R. § 4.116, Diagnostic Code 7626 (2005)

762
8
Benign neoplasms of the gynecological system or breast. 
Rate according to impairment in function of the urinary 
or gynecological systems, or skin.
38 C.F.R. § 4.116, Diagnostic Code 7628 (2005)

As noted on June 2005 VA examination, the veteran has had 
needle aspiration of the cyst in the left breast (on four 
occasions).  She has not had any surgery on the left breast.  
Also, VA gynecological examination in May 2001 indicated that 
none of the above surgeries had been performed.  Thus, DC 
7626 is not for application.

Pursuant to Diagnostic Code 7628, a 10 percent rating has 
been awarded under the skin rating criteria, DC 7804, which 
provides for a maximum rating of 10 percent for superficial 
scars that are painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (2002 & 2005).

The rating criteria for evaluating skin disorders changed in 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
Board has considered both the old and the new rating criteria 
in determining whether a higher rating may be assigned in 
this case.  In order to receive a higher rating under the 
revised diagnostic codes under the skin rating criteria, 
there would have to be involvement of areas exceeding 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 
(2005).  Here, the medical evidence of record indicate that 
the affected area in the left breast involves a very small 
area.  (See June 2005 VA examination report, which indicates 
that there was a tender cystic lesion about .5 cm. lateral to 
the nipple at the nipple line; see also May 2001 
gynecological examination  report which reports a 2 cm tender 
lesion in the left breast under the nipple.)  Review of the 
medical evidence indicates that the veteran has fibrocystic 
breast disease, with small tender recurring cysts that have 
been aspirated on numerous occasions.  The record does not 
show that the areas involved even comes close to 12 square 
inches.  Therefore, as the appellant does not meet the 
criteria for a higher rating, the claim must be denied.        




ORDER

An increased rating for benign cystic lesions of the left 
breast is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


